Arnold, J.,
dissenting.
I concur in the opinion of the majority of the court, in so far as it reverses the judgment as to Eubanks; but dissent, with entire confidence in the correctness of my conclusion, in so far as it affirms the judgment as to Hamilton. On the record before us, Eubanks, in my judgment, should have been discharged by the Chancellor, as innocent of the crime charged, and if it were not for the fact that since the trial below he has been indicted, and that a prisoner held under indictment may be bailed, but cannot be unconditionally discharged on habeas corpus, I should unhesitatingly vote to discharge him.
In considering an application for bail before conviction, I am admonished by authority and cannot forget that the object of arrest and imprisonment, prior to conviction, is not to punish the accused; but to insure his forthcoming to abide trial and the punishment that may be inflicted upon him by the sentence of the law, after conviction (Church on Habeas Corpus, Section 401). Nor can I divest myself of the grateful reflection that, in a land of freedom, it is not until after conviction that the law assumes the aspects of terror, and exacts unconditionally the forfeiture of life, liberty or property. The fabled system of criminal practice which inflicted punishment first, and awarded trial afterwards, may have been consistent with the principles administered by the court of Eihadamánthus and his associates, *154located as it was ; but such doctrine has no recognition in the polity of Christian or civilized people. The laws which' establish and regulate the right to bail are not doubtful or uncertain in this State. Art. I, Sec. 8, of the Constitution is, that “Excessive bail' shall not be required; and all persons shall, before conviction, be bailable by sufficient sureties, except for capital offences, when the proof is evident, or the presumptipn great.” The simple and unambiguous language of this provision can mean nothing more nor less than that for all offences not capital, bail before conviction is a right of which no person can be lawfully deprived, no matter what the proof of his guilt may be. And in reference to capital offences, it can mean nothing else than that for them bail before conviction is equally a matter of right also, except where the proof of guilt is evident or the presumption groat; or in other words, that for capital offences before conviction bail is an unqualified constitutional right, and can be properly denied no more for that class of offences than it can be for offences not cajiital, except when the jiroof is of such nature as to leave no well-founded or reasonable doubt of the guilt of the prisoner.
In capital offences, when the proof leaves no reasonable doubt as to the guilt of the prisoner, bail, as a matter of right, is denied by law, and can be rightfully granted only in exceptional and extraordinary circumstances, such as protracted and unusual delay on the part of the State in bringing the prisoner to trial, or such as have or are likely to seriously or fatally affect the health[of the prisoner. The just and humane policy of the law is that, before conviction, even in capital cases when the proof is evident or the presumption great, the life of a prisoner shall not be destroyed, nor his health permanently impaired by imprisonment and the denial of bail; nor shall he be held without bail when his constitutional right to a speedy trial has been wantonly, oppressively or unreasonably abridged. But bail should not be granted on account of slight sickness, or the danger, suffering or inconvenience commonly incident to imprisonment ; nor for delays in the prosecution which are necessary to afford the State reasonable opportunity to prosecute fairly. Ex parte Bridewell, 57 Miss. 39 ; Ex parte Pattison, 56 Miss. 161.
*155If anything said in Moore v. The State, 36 Miss. 137, and in Beall v. The State, 39 Miss. 715, enlarged the right to bail beyond what I have stated, it was appropriately qualified in Ex parte Bridewell, supra.
It was declared in Ex parte Wray, 30 Miss. 673, and in Ex parte Bridewell, 57 Miss. 39, that when there is a well-founded or reasonable doubt of the guilt of a prisoner, it cannot be said that the proof is evident or the presumption great of his guilt; and it is a well approved doctrine in this State that where, upon the evidence, there is a probability of the prisoner’s innocence, there must be a reasonable doubt of his guilt. Nelms v. The State, 58 Miss. 362 ; Mixon v. The State, 55 Miss. 525 ; Browning v. The State, 30 Miss. 656.
The policy of the constitution and laws of Mississippi in regard to bail is liberal, and was expressty characterized as such by Judge Harris, speaking for the High Court of Errors and Appeals, in Moore v. The State, 36 Miss. 137. If this policy has been changed, or if there is any reason why it should be changed at this day, I am not advised of it.' The constitution on the subject is the same now that it was then, and no such change has been wrought by statute or any decision of this court; and if there is any decision of this court which can be properly construed by anybody to have such effect, I do not, I cannot, and I will not subscribe to it.
Such is the law of the land as I understand it, and it is applicable, without fear, favor or affection to all alike.
The judicial officer who hears an application for bail is the trier of the facts, and must determine on his own judgment and conscience whether the testimony, under the law, warrants bail or not; but in doing so he is governed bjr the established rules of law such as I have stated. A matter of so much importance, and capable of becoming a source of so much vexation and oppression, is not, and should not be, left to the mere caprice or will or pleasure of any court or any officer.
When called upon here to review a judgment denying bail, we are governed by the same rules of law which control the action of the officer below. We accord to his judgment the prima facie presumption of correctness which attaches to the judgment of *156all courts of competent jurisdiction, and place a proper estimate on tlie advantages which he enjoyed for determining the credibility of witnesses by seeing and hearing them testify ; but what weight shall be ascribed by the appellate court to such judgment must depend on the circumstances of each case. There is no cast-iron rule on the subject. It is certain that there are several cases in this State in which bail was denied below on the facts, and which were afterwards reversed on appeal, and bail granted him, on the same facts, and facts quite as strong against the piisoner, it seems to me, as those in the case before us. It seems to me that we can properly attach but little importance, in the case at bar, to the conclusion of the chancellor as to the facts ; for our unanimous opinion, reversing the judgment as to Eubanks, explodes, as far as our judgment can do so, the theory of conspiracy, and of more persons than Hamilton and Gambrell being engaged in the tragedy, upon which the prosecution has been conducted, and upon which the judgment of the chancellor was evidently based.
Rejecting then, as we all do, the theory of the State as to how the homicide occurred, it becomes vital to the ends of justice to know how the fatal difficulty commenced on the bridge? What was the first demonstration made, and by whom ? What was the first thing said or done on the meeting of the two armed and hostile men, under circumstances in which the slightest movement on the part of the one would have been accepted as a tocsin of war by the other ?
There are, in addition to physical facts, several eye witnesses to the transaction, whose testimony on these points, if credited, relieves Hamilton from criminalty, and I cannot say that it -was impossible for the facts to have occurred to which they testify. There is, to say the least of it, such uncertainty as to produce well founded and reasonable doubt, in my judgment, and I am bound, under the law, to resolve such doubt in favor of the prisoner.
The trial below being conducted on the conspiracy theory, manifestly enlarged the scope of investigation and testimony, greatly to the disadvantage of Hamilton; and it seems to me, that common justice and fairness appeal in his favor for another *157hearing for Ms liberty, on the merits of the case, disconnected from the burdens, which we all believe were unjustly imposed upon him in the trial below. To disregard such considerations may be lawful, but it cannot be just. Entertaining these views of the law and the facts, it is my opinion that on settled principles the judgment should be reversed as to. Hamilton, as well as to Eubanks.